Citation Nr: 9910400	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  96-38 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied entitlement to service connection 
for PTSD.  The veteran disagreed with this decision and 
perfected an appeal in a timely fashion.

Although the veteran requested a hearing before a traveling 
member of the Board in the Form 9 that he filed with the RO, 
he subsequently failed to appear for the hearing.  This is 
reflected on a copy of the scheduling notice sent to the 
veteran.  Consequently, as there is no record of a request 
for a rescheduling or postponement of the hearing in the 
claims file, the Board treats his request for a hearing as 
withdrawn.  See 38 C.F.R. § 20.704(d) (1998).


REMAND

Following review of the claims folder, the Board determines 
that further development is necessary in this case to obtain 
more specific information concerning the incidents of the 
veteran's military service as well as concerning the 
stressors the veteran is alleging caused his PTSD.

The claims folder contains two diagnoses of PTSD - one 
rendered in conjunction with a psychological assessment 
performed by the National Center for PTSD, which is part of 
the VAMC in Boston, in August 1995.  This diagnosis linked 
the veteran's PTSD both to the veteran's history of combat-
related stressors in the military as well as to more recent 
post-service stressors.  The other diagnosis was rendered by 
the veteran's psychotherapist, who is affiliated with the 
Brockton, Massachusetts Veterans Center, in October 1995.  
The clinician rendering this diagnosis had first seen the 
veteran for psychotherapy in April of that year.

The Board would emphasize, however, that even though the 
veteran carries a diagnosis of PTSD that has been related, at 
least partially, to wartime stressors, service connection for 
PTSD requires not only medical evidence establishing a clear 
diagnosis of the condition and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors, but also requires credible supporting 
evidence that the claimed in-service stressors actually 
occurred.  See 38 C.F.R. § 3.304(f) (1998); see also Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If, however, VA determines either that 
the veteran did not engage in combat with the enemy or that 
he did engage in combat, but that the alleged stressor is not 
combat-related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborate his testimony or statements.  See Zarycki, 6 Vet. 
App. at 98.

The evidence currently of record does not clearly establish 
that the veteran engaged in combat with the enemy.  The 
veteran's DD-214 does not show that the veteran was 
authorized to wear any of the medals or citations commonly 
recognized as indicative of exposure to combat or of combat 
service.  However, the veteran asserts in his substantive 
appeal that he was authorized to wear many air medals in 
recognition of his having flown in combat missions while 
serving in his designated military occupational specialty 
(MOS) as a radio intercept specialist.  In order to better 
resolve this issue, the RO should obtain the veteran's 
service personnel records, commonly referred to as the "DA-
201" file.

In addition to asserting that he had combat exposure, 
including flying low during enemy fire and flying in extreme 
weather conditions, the veteran has alleged the following 
stressors: (1) being exposed to large piles of dead American 
soldiers on the runway shortly after arriving in Vietnam; (2) 
while himself a passenger in an airplane waiting to land 
witnessing, from a short distance, an F-16 fighter plane 
crash after having been hit by enemy fire, and later 
discovering that the pilot had been killed; (3) having lost 
his best friend, also an Intercept Specialist, in a plane 
crash in Vietnam; (4) seeing the barracks next to the one he 
was in destroyed by a direct mortar hit; and, (5) being 
caught while in a plane in extremely dangerous weather 
conditions.

Some of the above stressors, as alleged by the veteran, 
appear to be in the nature of general feelings and 
experiences that are not objectively verifiable.  The Board 
also emphasizes that mere presence in a combat zone or the 
reporting of indirect experiences of an individual while 
there are not sufficient to show that the veteran engaged in 
combat with the enemy.  See Collette v. Brown, 82 F.3d 389, 
392 (Fed Cir 1996); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  However, some of the veteran's stressors, such as 
the death of his best friend, the destruction of the barracks 
and the crash of the F-16, may be objectively verifiable.  
While the veteran has been given the opportunity in the past 
to respond to letters seeking specific details about the 
alleged stressors, and does not appear to have responded, the 
Board believes the veteran should be given another 
opportunity to submit more specific information concerning 
his alleged stressful experiences in service, and, if the 
veteran responds, the RO should attempt to verify this 
information.  This may consist of, but not be limited to, the 
names of any members of his unit who were involved in those 
experiences, or the names of soldiers or civilians who were 
killed or wounded, or any other pertinent information, such 
as the dates of the incidents in question, the places where 
they occurred, et cetera.  This information is essential to 
substantiating the veteran's allegations, and the RO should 
stress this fact in its communication to the veteran.  The 
veteran and his representative also are reminded that fellow 
service-members or others that corroborate any of his alleged 
in-service stressors might support his claim for PTSD.  

If, after obtaining additional information, sufficient 
information is received corroborating either the veteran's 
combat participation or specific stressful incidents, a VA 
psychiatrist should be given the opportunity to examine the 
veteran and determine whether his PTSD is a result of any 
such in-service experiences.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  It is critically important that the 
psychiatrist or other qualified mental health provider who is 
designated to examine the veteran on remand be given an 
opportunity to review all of the relevant medical and other 
evidence on file, so the opinion the VA examiner gives is a 
fully informed one that takes into account the veteran's 
entire medical history and circumstances.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); Waddell v. Brown, 5 
Vet. App. 454, 456 (1993).

Accordingly, this case is hereby REMANDED to the RO for the 
following development and actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri, in order to obtain and 
associate with the claims folder a copy 
of the veteran's service personnel 
records, or his DA-201 file.  If the 
search fails to yield these records, that 
fact should be noted in the claims file.

2.  The RO should contact the veteran and 
ask him to provide a comprehensive 
statement containing as much detail and 
information as possible concerning the 
specifics (i.e., the who, what, when and 
where facts) of the combat action and 
stressful events that he alleges he 
experienced while in the military.  It is 
essential that his statement includes a 
full, clear and understandable 
description of the events in question, 
and that it contains identifying 
information concerning any other 
individuals who purportedly were 
involved.  The veteran must specify 
whether any of the individuals that he 
identifies were wounded or killed, 
whether he personally witnessed their 
injuries or death, or learned of their 
tragedies through other means, and 
whether any of them have other 
information that could corroborate his 
allegations of stressful experiences in 
service.  When identifying these 
individuals, the veteran must provide 
their full names, ranks, and unit 
designations to the company level.  He 
also must provide any information he has 
concerning other units that were 
involved, or any other identifying detail 
such as the best estimate of the date 
that the alleged incidents occurred, and 
the type and location of the incidents, 
etc.  The veteran is hereby informed that 
the Court has held that asking him to 
provide underlying facts, such as the 
names of the individuals involved or the 
dates and the places where the claimed 
events occurred, does not constitute 
either an impossible or onerous burden.  
Wood, 1 Vet. App. at 193.  The veteran 
also should submit to the RO any 
statements from former service comrades, 
preferably, or other individuals who can 
corroborate his claimed combat/stressful 
experiences in-service.

3.  If it is determined that the veteran 
has submitted sufficient information to 
conduct a meaningful and worthwhile 
search for evidence to corroborate his 
allegations that he engaged in combat and 
had stressful experiences while in 
service, then the RO should do so through 
all appropriate means, as indicated 
below.  However, if the veteran fails to 
respond or is unable or unwilling to 
provide information sufficient to permit 
a meaningful search for information to 
corroborate his alleged combat/stressful 
experiences, the claims file should 
clearly be documented to that effect, the 
RO should skip the development requested 
in paragraphs 4 through 7 and proceed 
with that requested in paragraph 8.

4.  The RO's efforts to corroborate the 
veteran's claimed combat/stressful 
experiences should include, but not be 
limited to, contacting the National 
Archives and Records Administration 
(NARA) and the United States Armed 
Services Center for Research of Unit 
Records (Unit Records Center) at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150.  This may require that 
that the RO first obtain morning reports 
and/or similar types of clarifying 
evidence from the NPRC, or from similar 
sources, and that the RO submit this 
information with any that is provided by 
the veteran, or others acting on his 
behalf, for consideration.

5.  Following receipt of a response from 
Unit Records Center (and any other 
contacted entity) and/or any additional 
evidence, the RO should prepare a report 
detailing the nature of any combat action 
(to which a purported stressor is 
related) and/or noncombat-related 
stressor(s) that it has determined are 
established by the record.  This report 
is then to be added to the claims file.  
If no combat action (referred to above) 
or noncombat-related stressor has been 
verified, then the RO should state so in 
its report, skip the development 
requested in paragraphs 6 and 7, and 
proceed with the development requested in 
paragraph 8.

6.  After the above development is 
completed, the veteran should be examined 
by a VA psychiatrist to determine whether 
it is at least as likely as not that his 
PTSD is a result of a stressor that 
occurred coincident with his service in 
the military.  Towards this end, the RO 
should provide to the examiner the report 
described in paragraph 5, above, and the 
examiner must be instructed that only the 
corroborated combat action/stressor(s) 
referred to therein may be considered for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  Assuming a diagnosis of PTSD 
is deemed appropriate, then the examiner 
should explain how the diagnostic 
criteria of the DSM-IV are met, to 
include identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  Similarly, if a diagnosis of 
another type of psychiatric illness is 
deemed appropriate, whether in lieu of or 
in addition to PTSD, the examiner should 
explain the basis for the diagnosis, as 
well as comment upon the relationship, if 
any, between that diagnosis and PTSD.

It is imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
be provided to the VA psychiatrist who is 
designated to examine the veteran, so 
that the examiner can review the 
veteran's pertinent medical history and 
circumstances.  The report of the 
examination must include the rationale 
underlying all opinions expressed, 
citing, if necessary, to specific 
evidence in the record.  The report 
should be associated with the other 
evidence on file in the veteran's claims 
folder.

7.  The RO should review the report of 
the examination to ensure that it 
addresses all issues and concerns that 
were noted in this REMAND.  If the report 
does not contain sufficient information 
in any critical respect, then it should 
be returned as inadequate, and any 
necessary additional information 
included.  See 38 C.F.R. § 4.2.

8.  After completion of the relevant 
development above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
review the veteran's claim for service 
connection for PTSD on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations and case 
law.  The RO should provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

If the benefit requested by the veteran 
continues to be denied, then he should be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified.

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







